— Kane, J.
Appeal from a judgment of the County Court of Albany County (Harris, J.), rendered October 23, 1984, upon a verdict convicting defendant of the crime of arson in the second degree.
On this appeal, defendant contends that (1) the prosecution failed to prove, beyond a reasonable doubt, that defendant intended to commit the crime of arson in the second degree, (2) County Court’s charge on the issue of defendant’s intoxication as it related to his intent to commit the crime of arson was inadequate, and (3) the sentence was harsh and excessive. These contentions must be rejected.
The record demonstrates that on the date in question, after threatening to burn down the residence dwelling where his wife and family resided, defendant was observed entering the cellar carrying containers and shortly thereafter seen hurriedly exiting the building at the time of the origin of the fire. Defendant thereafter voluntarily surrendered to police authorities and admitted causing the fire, although contending that it was an accident. Viewing all the evidence, including that of defendant’s consumption of alcohol and the question of his intoxication, in the light most favorable to the prosecution, as we must (see, People v Kennedy, 47 NY2d 196), we conclude that there was proof beyond a reasonable doubt of defendant’s guilt (see, People v Bachert, 102 AD2d 904; People v Seymour, 100 AD2d 697).
We also find the charge to the jury adequate to explain to the jury the effect of intoxication on criminal liability (see, Penal Law § 15.25), and that the sentence imposed was neither harsh nor excessive.
*494Judgment affirmed. Mahoney, P. J., Kane, Weiss, Mikoll and Yesawich, Jr., JJ., concur.